IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 853 MAL 2016
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
           v.                           :
                                        :
                                        :
SHAUN BERKLEY FREEMAN,                  :
                                        :
                 Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.